Case: 19-60869       Document: 00515511762             Page: 1     Date Filed: 07/31/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                    July 31, 2020
                                   No. 19-60869                                    Lyle W. Cayce
                                 Summary Calendar                                       Clerk



 MCRAE LAW FIRM, P.L.L.C.,

                                                                 Plaintiff—Appellee,

                                             versus

 BARRY WADE GILMER, INDIVIDUALLY AND, DOING BUSINESS AS
 GILMER LAW FIRM, PA; GILMER LAW FIRM, A PROFESSIONAL
 ASSOCIATION, ALSO KNOWN AS GILMER LAW FIRM, PA; GILMER
 LAW FIRM, P.L.L.C. (BUSINESS ID 1041903); MATTHEW WADE
 GILMER, INDIVIDUALLY,

                                                            Defendants—Appellants.


                 Appeals from the United States District Court
                    for the Southern District of Mississippi
                               No. 3:19-CV-124


 Before KING, SMITH, and OLDHAM, Circuit Judges.

 PER CURIAM:*
        The McRae Law Firm sued Barry and Matthew Gilmer and their law


        *
           Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
 should not be published and is not precedent except under the limited circumstances set
 forth in 5TH CIRCUIT RULE 47.5.4.
Case: 19-60869         Document: 00515511762               Page: 2       Date Filed: 07/31/2020


                                        No. 19-60869


 firms in state court, alleging that the Gilmers had wrongfully retained settle-
 ment proceeds from a legal malpractice suit in which the parties were co-
 counsel. Four times, the Gilmers have tried to remove to federal court. 1
 Each effort has failed. During the third remand, the court awarded $5,145.40
 in attorney’s fees, “caution[ed] Gilmer against removing this case for a
 fourth time[,] and warn[ed] Gilmer that another frivolous removal w[ould]
 result in stiffer sanctions, monetary and otherwise.” McRae Law Firm, PLLC
 v. Gilmer, No. 3:17-CV-704-DCB-LRA, 2018 U.S. Dist. LEXIS 124951, at *8
 (S.D. Miss. July 26, 2018).
         This time around, the court granted $13,931.10 in fees and costs and
 enjoined the Gilmers from removing this dispute without written permission
 from one of the two district judges who has heard this case. The court la-
 mented “that monetary sanctions and the threat of ‘stiffer sanctions, mone-
 tary and otherwise’ ha[d] not caused the[] defendants to refrain from [] abu-
 sive tactics”; the court commented that the “next step may be to revoke
 these lawyers’ authority to practice in the district.”
         The Gilmers contend that the court abused its discretion by awarding
 fees and costs following their fourth attempt to remove. We review the award
 of fees for abuse of discretion. Decatur Hosp. Auth. v. Aetna Health, Inc.,
 854 F.3d 292, 295 (5th Cir. 2017). “Fees should only be awarded if the re-
 moving defendant lacked objectively reasonable grounds to believe the re-
 moval was legally proper.” Hornbuckle v. State Farm Lloyds, 385 F.3d 538,
 541 (5th Cir. 2004) (quotation marks omitted).



         1
           The Gilmers insist that they are independent parties, and Matthew Gilmer claims
 that he was not involved in this dispute until the McRae Law Firm amended its complaint,
 which took place after the third removal. As the district court noted, however, Matthew’s
 single-member PLLC was among the defendants sued in the first removal. Matthew is also
 the authorized signatory on Barry Gilmer’s law firm’s bank accounts. The Gilmers work
 together, live together, have identical interests in this dispute—which, at its core, concerns
 Matthew’s writing law firm checks—and “have acted in concert to frustrate the plaintiff
 and the judicial system in its effort to see this case to its conclusion.”




                                               2
Case: 19-60869     Document: 00515511762       Page: 3    Date Filed: 07/31/2020


                                No. 19-60869


       We cannot conceive of any way the Gilmers had an “objectively rea-
 sonable ground[] to believe the removal was legally proper” where the court
 had thrice remanded the case, issued sanctions for the third removal, and
 warned against removing the case again (and again and again). The fourth
 time isn’t a charm.
       AFFIRMED.




                                      3